Exhibit 10.1


 
 

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT
 
Made as of June 4, 2012
 
Between
 
APEX SYSTEMS INTEGRATORS INC.
(the “Corporation”)
 
and
 
DONALD DALICANDRO
(the “Employee”)
 
and
 
DECISIONPOINT SYSTEMS, INC.
 
(“DPS”)
 


 

--------------------------------------------------------------------------------

 
 
 
 
Graphic [logo1.jpg]
 
 
i

--------------------------------------------------------------------------------

Table Of Contents

TABLE OF CONTENTS
 



RECITALS  1 ARTICLE 1 – INTERPRETATION  1  
Section 1.1 Definitions  
1  
Section 1.2 Other Definitions
4  
Section 1.3 Additional Rules of Interpretation   
4 ARTICLE 2 – EMPLOYMENT  5  
Section 2.1 Term of Employment 
5  
Section 2.2 Employment
5 ARTICLE 3 – COMPENSATION 6  
Section 3.1 Salary 
6 ARTICLE 4 – BONUSES  6  
Section 4.1 Eligibility for Bonuses 
6  
Section 4.2 Bonus Amounts 
6  
Section 4.3 Audit and Settlement 
7  
Section 4.4 Disputes 
7  
Section 4.5 Final Amounts Payable  
8 ARTICLE 5 – EXPENSES  8  
Section 5.1 Expenses  
8 ARTICLE 6 – VACATION   8  
Section 6.1 Vacation 
8 ARTICLE 7 – BENEFITS AND PLANS   8  
Section 7.1 Group Insured Benefits Plans
8  
Section 7.2 DPS Senior Executive Plans
9 ARTICLE 8 – EMPLOYEE’S GENERAL OBLIGATIONS  9  
Section 8.1 Employee Duties
9  
Section 8.2 Exception
10 ARTICLE 9 – CONFIDENTIAL INFORMATION  10  
Section 9.1 Definition  
10  
Section 9.2 Restrictions   
11 ARTICLE 10 – WORK PRODUCT 11  
Section 10.1 Work Product  
11 ARTICLE 11 – RETURN OF CORPORATE PROPERTY   12  
Section 11.1 Return of Corporate Property 
12 ARTICLE 12 –TERMINATION OF EMPLOYMENT   12  
Section 12.1 Termination   
12  
Section 12.2 Termination for Cause by the Corporation
14  
Section 12.3 Termination Payment in Lieu of Notice    
14  
Section 12.4 Termination Upon Employee’s Death  
14  
Section 12.5 Accrued and Outstanding Pay 
15

 
 
ii

--------------------------------------------------------------------------------

Table Of Contents
 

ARTICLE 13 – INDEMNIFICATION 15  
Section 13.1 Indemnity by the Corporation  
15  
Section 13.2 Indemnification Not Affected by Remuneration 
15  
Section 13.3 Termination of Agreement 
15  
Section 13.4 Right to Set-Off 
16 ARTICLE 14 – OPERATION OF BUSINESS DURING BONUS PERIOD  16  
Section 14.1 Operation of Business
16  
Section 14.2 DPS Directorship
19 ARTICLE 15 – ARBITRATION 19  
Section 15.1 Scope
19  
Section 15.2 Applicable Law
19  
Section 15.3 Appointment of Arbitrator 
20  
Section 15.4 Powers of Arbitrator 
20  
Section 15.5 Arbitration Procedure 
21  
Section 15.6 Arbitrator’s Decision
21  
Section 15.7 Awards and Appeal  
21  
Section 15.8 Costs of Arbitration
21  
Section 15.9 Condition Precedent 
21 ARTICLE 16 – DPS GUARANTEE  21  
Section 16.1 DPS Guarantee     
21  
Section 16.2 Waiver    
22 ARTICLE 17 – GENERAL          22  
Section 17.1 Captions    
22  
Section 17.2 Governing Law          
22  
Section 17.3 Severability 
22  
Section 17.4 Assignment and Enurement      
22  
Section 17.5 Waivers 
23  
Section 17.6 Entire Agreement  
23  
Section 17.7 Counterparts and Facsimile  
23  
Section 17.8 Notice  
23  
Section 17.9 Acknowledgement       
25 Schedule 1.1(20) – Net Revenues   Schedule 8.1(h) – Initial Budget   Schedule
8.2 – Employee’s Existing For-Profit Board Appointments  

 
 
iii

--------------------------------------------------------------------------------

Table Of Contents



 
EMPLOYMENT AGREEMENT
 
This Agreement is made as of ___________, 2012 (the “Commencement Date”) between
 
APEX SYSTEMS INTEGRATORS INC.,
a corporation formed under the laws of Ontario
(the “Corporation”)
 
and
 
DONALD DALICANDRO
(the “Employee”)
 
and
 
DECISIONPOINT SYSTEMS, INC.,
a corporation formed under the laws of Delaware
(“DPS”)
 


RECITALS
 
A. Pursuant to the share purchase agreement dated the date hereof (the “Purchase
Agreement”) between 2314505 Ontario Inc. as the purchaser, DecisionPoint
Systems, Inc. (“DPS”), Karen Dalicandro, 2293046 Ontario Inc. and the Employee,
the Purchaser agreed to purchase, and the Vendor agreed to sell, all issued and
outstanding shares in the capital of the Corporation to the Purchaser.
 
B. The Corporation wishes to employ the Employee in the position of chief
executive officer from the Commencement Date on the terms and conditions set out
herein, on the terms and conditions set out herein.
 
C. The Purchaser is a wholly-owned subsidiary of DPS.
 
FOR VALUE RECEIVED, the parties agree as follows:
 
ARTICLE 1  – INTERPRETATION
 
Section 1.1 Definitions
 
In this Agreement:
 
(1) “Accrued Pay” has the meaning given to it in Section 12.5.
 
 
1

--------------------------------------------------------------------------------

Table Of Contents
 
(2) “Apex Board” means the board of directors of the Corporation.
 
(3) “Arbitrator” has the meaning given to it in Section 15.3.
 
(4) “Arbitration Notice” has the meaning given to it in Section 15.3.
 
(5) “Benefits” has the meaning given in Section 7.1.
 
(6) “Bonus Payments” means, collectively, the 2013 Revenue Bonus Amount, the
2014 Revenue Bonus Amount and the 2015 Revenue Bonus Amount.
 
(7) “Bonus Period” means, in respect of the Bonus Amounts, each of the 12-month
periods commencing August 1, 2012 and ending July 31, 2013, commencing August 1,
2013 and ending July 31, 2014 and commencing August 1, 2014 and ending July 31,
2015.
 
(8) “Business Day” means a day on which banks are open for business in Toronto,
Ontario, Canada and New York, New York, U.S. but does not include a Saturday,
Sunday and any other day which is a legal holiday in any such city.
 
(9) “Commencement Date” has the meaning given to it in the Preamble.
 
(10) “Confidential Information” has the meaning given to it in Section 9.1.
 
(11) “Corporation” means the Corporation successors and assigns thereof.
 
(12) “Customer” means all Persons who are from time to time provided with or
sold the products or services of the Corporation.
 
(13) “Deemed Cause” means the occurrence of any of the following without the
Employee’s written consent (except where Sections 12.1(1)(a), 12.1(2), 12.1(3),
12.2, 12.3 or 12.4 apply) before the expiration of the Bonus Period:
 
(a)  
a material change (other than those that are consistent with a promotion) in the
Employee’s position or duties, responsibilities, title or office, which includes
any removal of the Employee from or any failure to re-elect or re-appoint the
Employee to any such positions or offices;

 
(b)  
a reduction in the Employee’s salary under Section 3.1 or a reduction in the
Employee’s Benefits contrary to Section 7.1 or Section 7.2 (other than variation
or change to any of the DPS plans described in Section 7.2);

 
(c)  
any notice by the Corporation requiring the Employee to relocate the Employee to
another office of the Corporation other than its Leased Premises;

 
 
2

--------------------------------------------------------------------------------

Table Of Contents
 
(d)  
the Corporation or DPS breaches any obligation owing to the Employee or the
Vendors under the Purchase Agreement after the Employee has given DPS not less
than 10 days notice in writing to cure such default;

 
(e)  
the Corporation fails to pay any Bonus Amount when due; or

 
(f)  
any breach of an obligation of DPS under Sections 14.1 or 14.2.

 
(14) “Disability” has the meaning given to it in Section 12.1(3)(a)(i).
 
(15) “Dispute Notice” has the meaning given to it in Section 4.4(2).
 
(16) “Dispute Period” has the meaning given to it in Section 4.4(1).
 
(17) “DPS” has the meaning given to it in Recital A and includes its successors.
 
(18) “DPS Board” means the board of directors from time to time of DPS.
 
(19) “Monthly Severance Payments” has the meaning given to it in Section
12.3(1).
 
(20) “Net Revenues” means, with respect to the Corporation in a Bonus Period,
its adjusted revenue calculated in accordance with Schedule 1.1(20).
 
(21) “Notice” has the meaning given to it in Section 17.8.
 
(22) “OBCA” means the Business Corporations Act (Ontario).
 
(23) “Party” means a party to this Agreement and any reference to a Party
includes its successors and permitted assigns, and “Parties” means every Party.
 
(24)  “Personal Representative” means a Person who stands in the place of and
represents another Person including a trustee, an executor, an administrator, a
receiver, an agent, a liquidator of a succession, a guardian, a tutor, a
curator, a mandatory or an attorney.
 
(25) “Purchase Agreement” has the meaning given to it in Recital A.
 
(26)  “Review Period” has the meaning given to it in Section 4.4(1).
 
(27) “Work Product” has the meaning given to it in Section 10.1.
 
(28) “2011 Net Revenues” means $2,752,554.
 
(29) “2013 Bonus Amount” has the meaning given to it in Section 4.2(1).
 
(30) “2013 Net Revenues” means the Net Revenues expressed in Canadian Dollars as
at and for the period commencing August 1, 2012 and ending July 31, 2013, as
determined, in the case of the Net Revenues, from the 2013 Income Statement,
consolidated at the Corporation’s level only and calculated in accordance with
the Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

Table Of Contents
 
(31) “2014 Bonus Amount” has the meaning given to it in Section 4.2(2).
 
(32) “2014 Income Statement” means the composite income statement of the
Corporation prepared in accordance with GAAP, as at and for the period
commencing August 1, 2013 and ending July 31, 2014, consisting of the audited
financial statements of the Corporation for its fiscal year ending December 31,
2013 less the unaudited financial statements of the Corporation for the first
seven months in such 2013 financial year plus the unaudited financial statement
of the Corporation for the first seven months of its fiscal year ending December
31, 2014.
 
(33) “2014 Net Revenues” means the Net Revenues expressed in Canadian Dollars as
at and for the period commencing August 1, 2013 and ending July 31, 2014, as
determined, in the case of the Corporation, from the 2014 Income Statement,
consolidated at the Corporation’s level only and calculated in accordance with
the Purchase Agreement.
 
(34) “2015 Revenue Bonus Amount” has the meaning given to it in Section 4.2(3).
 
(35)  “2015 Income Statement” means the composite income statement of the
Corporation prepared in accordance with GAAP, as at and for the period
commencing August 1, 2014 and ending July 31, 2015, consisting of the audited
financial statements of the Corporation for its fiscal year ending December 31,
2014 less the unaudited financial statements of the Corporation for the first
seven months of such 2014 financial year plus the unaudited financial statement
of the Corporation for the first seven months of its fiscal year ending December
31, 2015.
 
(36) “2015 Net Revenues” means the Net Revenues expressed in Canadian Dollars as
at and for the period commencing August 1, 2014 and ending July 31, 2015, as
determined, in the case of the Corporation from the 2015 Income Statement,
consolidated at the Corporation’s level only and calculated in accordance with
the Purchase Agreement.
 
Section 1.2 Other Definitions
 
Capitalized terms (including “DPS’s knowledge”) used but not otherwise defined
in this Agreement shall have the meanings set forth in the Purchase Agreement.
 
Section 1.3 Additional Rules of Interpretation
 
(1) Gender and Number.  In this Agreement, unless the context requires
otherwise, words in one gender include all genders and words in the singular
include the plural and vice versa.
 
(2) Headings and Table of Contents.  The inclusion in this Agreement of headings
of Articles and Sections and the provision of a table of contents are for
convenience of reference only and are not intended to be full or precise
descriptions of the text to which they refer.
 
(3) Section References.  Unless the context requires otherwise, references in
this Agreement to Sections or Schedules are to Sections or Schedules of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

Table Of Contents
 
(4) Words of Inclusion.  Wherever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list.
 
(5) References to this Agreement.  The words “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions shall be construed as referring to
this Agreement in its entirety and not to any particular Section or portion of
it.
 
(6) Statute References.  Unless otherwise indicated, all references in this
Agreement to any statute include the regulations thereunder, in each case as
amended, re-enacted, consolidated or replaced from time to time and in the case
of any such amendment, re-enactment, consolidation or replacement, reference
herein to a particular provision shall be read as referring to such amended,
re-enacted, consolidated or replaced provision and also include, unless the
context otherwise requires, all applicable guidelines, bulletins or policies
made in connection therewith and which are legally binding.
 
(7) Document References.  All references herein to any agreement (including this
Agreement), document or instrument mean such agreement, document or instrument
as amended, supplemented, modified, varied, restated or replaced from time to
time in accordance with the terms thereof and, unless otherwise specified
therein, includes all schedules and exhibits attached thereto.
 
(8) Writing. References to “in writing”, “written” and similar expressions
include material that is printed, handwritten, typewritten, faxed, emailed, or
otherwise capable of being visually reproduced at the point of reception.
 
ARTICLE 2 – EMPLOYMENT
 
Section 2.1 Term of Employment
 
Subject to Article 12, the Employee shall be employed by the Corporation
pursuant to this Agreement for a period of indefinite duration, commencing the
Commencement Date.  The Employee acknowledges and agrees that DPS (which for the
purposes of this Section 2.1 shall include the successors and assigns of DPS)
shall not be his employer or co-employer, whether as a result of the
relationship of DPS to the Corporation, DPS’s execution of this Agreement or
otherwise.
 
Section 2.2 Employment
 
During his employment under this Agreement, the Employee shall hold the position
of chief executive officer of the Corporation.
 
 
5

--------------------------------------------------------------------------------

Table Of Contents
 
ARTICLE 3 – COMPENSATION
 
Section 3.1 Salary
 
During his employment under this Agreement, the Employee shall be entitled to
receive as consideration for his services a gross salary at the rate of $180,000
per annum, less deductions and withholdings required by applicable law.  Such
annual gross salary shall be subject to annual review and may be increased at
the sole discretion of the DPS Board.
 
 
ARTICLE 4  – BONUSES
 
Section 4.1 Eligibility for Bonuses
 
The Employee shall be eligible for payment of the 2013 Bonus Amount, the 2014
Bonus Amount and the 2015 Bonus Amount.
 
Section 4.2 Bonus Amounts
 
(1) 2013 Bonus Amount.  Subject to Section 4.3, the Corporation shall pay to
Employee as a bonus an amount equal to 8.75% of the amount, if any, by which the
2013 Net Revenues exceed the 2011 Net Revenues (the “2013 Bonus Amount”).
 
(2) 2014 Bonus Amount.  Subject to Section 4.3, the Corporation shall pay to the
Employee as a further bonus an amount equal to 8.75% of the amount, if any, by
which the 2014 Net Revenues exceed the greater of: (i) the 2011 Net Revenues and
(ii) the 2013 Net Revenues (the “2014 Bonus Amount”).
 
(3) 2015 Bonus Amount.  Subject to Section 4.3, the Corporation shall pay to the
Employee as a further bonus an amount equal to 8.75% of the amount, if any, by
which the 2015 Net Revenues exceed the greatest of: (i) the 2011 Net Revenues,
(ii) the 2013 Net Revenues and (iii) the 2014 Net Revenues (the “2015 Bonus
Amount”).
 
(4) Aggregate Bonus Amount Cap.  Notwithstanding the foregoing, the aggregate
amount of the Bonus Amounts shall not exceed $5,000,000.  Any payment of Bonus
Amounts to the Employee shall be less deductions and withholdings required by
applicable law.
 
(5) Indefeasibility.  The Employee shall be entitled to receive the Bonus
Payments irrespective of whether he provides any services during the Bonus
Period, and the obligation of the Corporation to pay the 2013 Bonus Amount, the
2014 Bonus Amount and the 2015 Bonus Amount shall survive the termination of the
Employee’s employment hereunder or a termination of this Agreement for any
reason whatsoever.
 
 
6

--------------------------------------------------------------------------------

Table Of Contents
 
Section 4.3 Audit and Settlement
 
(1)  2013 Income Statement.  On or prior to October 15, 2013, the Corporation
shall prepare and deliver to the Employee the 2013 Income Statement, and the
Corporation shall deliver to the Employee the calculation of the 2013 Net
Revenues and the 2013 Bonus Amount.
 
(2) 2014 Income Statement.  On or prior to October 15, 2014, the Corporation
shall prepare and deliver to the Employee the 2014 Income Statement, and the
Corporation shall deliver to the Employee the calculation of the 2014 Net
Revenues and 2014 Revenue Bonus Amount.
 
(3) 2015 Income Statement.  On or prior to October 15, 2015, the Corporation
shall prepare and deliver to the Employee the 2015 Income Statement, and the
Corporation shall deliver to the Employee the calculation of the 2015 Net
Revenues and 2015 Bonus Amount.
 
Section 4.4 Disputes
 
(1) If the Employee disputes the Corporation’s calculation of the 2013 Net
Revenues, the 2013 Bonus Amount, the 2014 Net Revenues, the 2014 Bonus Amount,
the 2015 Net Revenues or the 2015 Bonus Amount, as applicable, the Employee may
within 15 Business Days of receipt of such applicable calculation or financial
document (the “Review Period”), give Notice to the Corporation setting out in
reasonable detail the basis for such dispute and each amount in dispute (the
“Dispute Notice”).  If no such Dispute Notice is received in respect of such
calculation or financial document, as the case may be, within the Review Period,
then the Corporation and the Employee shall be deemed to have accepted and
approved the calculation or financial document, as applicable, and such
calculation or document will be final, conclusive and binding upon the
Corporation and the Employee and will not be subject to appeal, absent manifest
error.
 
(2) If the Employee provides the Corporation with a Dispute Notice during the
Review Period, the Corporation and the Employee shall within 10 Business Days
following the delivery of the Dispute Notice by the Employee (the “Dispute
Period”) negotiate to resolve the disputed items to their mutual satisfaction,
and the Corporation and the Employee agree to reasonably co-operate with each
other in connection with such dispute and to provide disclosure of all relevant
financial information and documents relating to the dispute within their control
(including accountants’ work papers, accounting books and records and access to
the appropriate personnel, subject to execution and delivery of customary access
letters, if requested, with respect to the work product of a disputing party’s
public accountant).  At the conclusion of the Dispute Period, if the dispute has
not been resolved, the Corporation and the Employee shall refer the matter to GT
to make the determination, and the Corporation and the Employee shall provide to
GT their respective final figures in respect of the disputed amounts.  The
Corporation and the Employee shall jointly instruct GT to make its determination
within 45 days from the date of submission of the matter in dispute to GT.  The
determination of GT shall be final and binding upon the Parties and shall be
reflected in the 2013 Net Revenues, the 2013 Bonus Amount, the 2014 Net
Revenues, the 2014 Bonus Amount, the 2015 Net Revenues or the 2015 Bonus Amount,
as applicable.  The Employee and the Corporation shall each bear 50% of such
costs of GT.  However, the Employee and the Corporation shall each bear their
own costs in presenting their respective cases to GT.  GT shall be deemed to act
as an expert and not as an arbitrator.
 
 
7

--------------------------------------------------------------------------------

Table Of Contents
 
Section 4.5 Final Amounts Payable
 
Any amount payable by the Corporation to the Employee pursuant to Sections 4.2,
4.3 or 4.4, as the case may be, following the final determination of the 2013
Net Revenues, the 2013 Bonus Amount, the 2014 Net Revenues, the 2014 Bonus
Amount, the 2015 Net Revenues and the 2015 Bonus Amount, as applicable, in
accordance with Sections 4.3 and 4.4 shall be made within 10 Business Days by
wire transfer to the Employee.
 
ARTICLE 5 – EXPENSES
 
Section 5.1 Expenses
 
During his active employment under this Agreement, the Employee shall be
reimbursed by the Corporation for all approved and reasonable travelling,
entertainment, business or other expenses incurred by the Employee in fulfilling
his obligations to the Corporation, subject to such reasonable expense limits as
may be established by DPS from time to time in its sole discretion, which limits
shall not be less than $5,000 for a single expense or $20,000 per
month.  Reimbursement of expenses will be made in arrears on a monthly basis
upon presentation by the Employee of receipts and other proof satisfactory to
DPS, acting reasonably.
 
ARTICLE 6 – VACATION
 
Section 6.1 Vacation
 
During his employment under this Agreement, the Employee will be entitled to
vacation entitlement at the rate of five weeks per calendar year or partial
calendar year in each year of the term based on Employee’s standard work week of
vacation per calendar year at his gross salary rate, in addition to statutory
holidays.  The vacation entitlement per calendar year will be fully allocated to
the Employee on the first day of each calendar year.  The Employee may defer up
to 50% of unused vacation days until the next year of service or, alternatively,
the Employee may request the Corporation to pay to him the pro rata amount of
his gross annual salary payable under Section 3.1 for such unused vacation
entitlement up to an aggregate maximum of 50 % of unused vacation
days.  Vacation will be taken at times in the discretion of the Employee, acting
reasonably.
 
ARTICLE 7  – BENEFITS AND PLANS
 
Section 7.1 Group Insured Benefits Plans
 
During his employment under this Agreement, the Employee will be eligible to
participate in the group benefits plans (including disability plan, term life,
Medcan (monthly and yearly) and MRP) provided by the Corporation (the
“Benefits”).  Such participation will be provided in accordance with applicable
formal plan documents or policies, and any issues with respect to entitlement or
payment of any benefits shall be governed by the terms of such documents and
policies.  The Corporation reserves the right to alter or cancel its group
benefits plans, without notice or compensation provided that the Corporation
provides comparable replacement benefits.
 
 
8

--------------------------------------------------------------------------------

Table Of Contents
 
Section 7.2 DPS Senior Executive Plans
 
The Employee is eligible to participate in all DPS senior executive compensation
plans as established or modified from time to time by DPS.
 
ARTICLE 8 – EMPLOYEE’S GENERAL OBLIGATIONS
 
Section 8.1 Employee Duties
 
During this Agreement, the Employee shall:
 
(a)  
co-operate in ensuring the continued operations of the Corporation at or above
its current levels of profitability and will assist or participate in the
successful integration into the operations of DPS;

 
(b)  
during the first two months after the Commencement Date, focus all of his time
and attention to the Corporation and, thereafter, focus an average of 25 working
hours a week on the Business, provided, however, that, if the Employee finds his
average work week following the first two months after the Commencement Date,
exceeds 25 hours a week, he shall be authorized to hire one additional employee
as may be necessary to reduce his average work week to 25 hours while still
supporting the Business (see 1.1(38) of the Purchase Agreement);

 
(c)  
act in the best interests of the Corporation to fulfil his duties to the best of
his knowledge and with loyalty, fidelity and care;

 
(d)  
report directly to the DPS Board as a whole;

 
(e)  
not commit the Corporation (or permit the Corporation to commit) to:

 
(i)  
make sales to any Customer (other than a Customer of one or more of the
Corporation prior to the Commencement Date) such that the amount of sales to
such Customer (other than sales for which the Customer has paid in full) exceeds
an aggregate outstanding balance of $350,000; or

 
(ii)  
sell any hardware having a sales price in excess of $25,000 at a gross profit
margin of less than 25%,

 
without the advance written consent of the chief operating officer of DPS, which
consent shall not be unreasonably withheld;
 
 
9

--------------------------------------------------------------------------------

Table Of Contents
 
(f)  
cooperate fully in the timely delivery of the Corporation’s financial statements
as DPS may specify to meet its disclosure obligations under Applicable Law;
provided however the Employee will have no responsibility whatsoever for any of
the financial or other reporting required to be made by DPS or the Corporation
to the Royal Bank of Canada, Business Development Bank of Canada, Silicon Valley
Bank or other lenders;

 
(g)  
not later than 30 days before the beginning of each fiscal year of the
Corporation, prepare (and deliver to the DPS Board for its approval, such
approval not to be unreasonably refused) an annual budget prepared on a basis
consistent with the Corporation’s past practice; and

 
(h)  
from time to time, update the annual budget for 2012 attached hereto as Schedule
8.1(h) (the approval of which by the DPS Board is hereby acknowledged by DPS) or
any subsequent annual budget (or amended budget) to take into account material
changes in the budget (or amended budget) previously approved by the DPS Board
and deliver such updates to the DPS Board for its approval, such approval not to
be unreasonably refused.

 
Section 8.2 Exception Do not delete. This will not print. Schedule 8.2 anchor.
 
Section 8.1(b) shall not prevent the Employee from spending reasonable time
engaged in volunteer activities, on personal passive investment activities, in
consulting activities fee-for-service basis for any for-profit Person the
business of which is not competitive with the Corporation’s Business or its
parent corporation’s business, or on service on the boards of directors of any
for-profit Person the business of which is not competitive with the
Corporation’s Business including the boards of the for-profit Persons listed in
Schedule 8.2.
 
ARTICLE 9 – CONFIDENTIAL INFORMATION
 
Section 9.1 Definition
 
During the Employee’s employment under this Agreement and with the Corporation
and Donco prior to this Agreement, the Employee has had and will have possession
of, or access to, proprietary information, information treated as confidential
by the Corporation, and information not generally known to the public,
concerning the Corporation, its business and its Customers, including writings,
equipment, processes, sales literature and data, control systems, operations,
drawings, notes, manuscripts, consulting methods and materials, reports,
manuals, invention records, surveys and survey forms, financial data and
information, business plans, customer lists, contact persons, the identity of or
other data about Customers, prices, pricing lists and policies, inventory lists,
financing requirements and services, wages, arrangements with suppliers and
Customers or product information programs, systems, software, source code,
object code, algorithms, formats, formulas, data bases, electronically stored or
compiled data, plans, projects, designs, methodologies, procedures, technology,
concepts and techniques, ideas, advances over general common knowledge,
copyrights, trade secrets or other materials embodying trade secrets, Customer
or product information or technical, managerial or business information of the
Corporation.  All such information is referred to collectively as “Confidential
Information”.
 
 
10

--------------------------------------------------------------------------------

Table Of Contents
 
Section 9.2 Restrictions
 
(1) During this Agreement and for a period of twenty-four months thereafter, the
Employee shall not:
 
(a)  
use or exploit in any manner the Confidential Information for himself or any
Person other than the Corporation;

 
(b)  
remove any Confidential Information, or any reproduction thereof, from the
possession or control of the Corporation;

 
(c)  
retain copies of Confidential Information in any form, except for copies
retained at the Employee’s residence or on his personal computer for the
performance of his duties under this Agreement, in which case such copies shall
be returned to the Corporation on the termination of this Agreement; or

 
(d)  
disclose, publish or show the Confidential Information to any third party unless
the Corporation give prior written consent, and confidentiality designations are
made to the third party.

 
(2) Section 9.2 shall not apply to Confidential Information that became publicly
known through no wrongful act of the Employee or was disclosed pursuant to a
requirement of a Governmental Authority or disclosure of which is required by
law, provided that the Employee notifies the Corporation of such disclosure and
co-operates with the Corporation in its efforts to seek a protective order or to
take any other reasonable steps to limit the disclosure.
 
ARTICLE 10 – WORK PRODUCT
 
Section 10.1 Work Product
 
All work product, inventions, discoveries, applications, production methods,
software (in any form including source code and object code), algorithms,
application programming interfaces and all designs, processes, techniques, and
ideas unique and proprietary to the APEXWare product suite and all formulae,
documentation, flow charts, trade-marks, and derivative works or improvements
related to any of the forgoing, whether or not patentable or registrable under
copyright or any other form of intellectual property protection, that the
Employee conceives or conceived, developed, created or maintained, alone or with
others, while employed under this Agreement and thereafter or with the
Corporation prior to this Agreement (collectively, the “Work Product”) and all
Confidential Information maintained by the Employee during employment, at all
times, shall be owned by the Corporation as the first owner of copyright, shall
be considered as authored by the Corporation, shall remain the exclusive
property of the Corporation and shall be "work made in the course of employment"
under copyright laws.  All copyright in the Work Product and all other right,
title and interest (including patent, trade-mark and design rights) in the Work
Product shall be unconditionally and irrevocably assigned by the Employee to the
Corporation.  The Employee shall promptly disclose any such Work Product to the
Corporation and perform all actions reasonably required by the Corporation at
any time to establish and confirm the ownership of the Work Product by the
Corporation (including all assignments, consents, powers of attorneys,
applications and other instruments).  The Employee hereby irrevocably and
unconditionally waives in perpetuity any moral rights, droit morale or similar
rights under the laws of any jurisdiction that Employee may have with respect to
Work Product and acknowledges that this waiver may be invoked by all licensees
and assignees of the Corporation.  The Employee shall not institute any action
on the ground that any change, deletion, addition or other use of the Work
Product violates such rights.
 
 
11

--------------------------------------------------------------------------------

Table Of Contents
 
ARTICLE 11  – RETURN OF CORPORATE PROPERTY
 
Section 11.1 Return of Corporate Property
 
Within a reasonable period of time following termination of this Agreement,
regardless of the reason for or the party causing such termination, the Employee
shall assemble all property of the Corporation, including all originals and all
copies of all Work Product and all Confidential Information, and return the same
in good condition to a duly authorized representative of the Corporation.  The
Employee shall not retain copies, in any form, of any property of the
Corporation after the termination of this Agreement.  The Employee shall be
permitted to remove any personal data or data relating to activities described
in Article 8.
 
ARTICLE 12  –TERMINATION OF EMPLOYMENT
 
Section 12.1 Termination
 
(1) This Agreement and the Employee’s employment hereunder may be terminated by
the Employee:
 
(a)  
at any time upon the giving of not less than six months of notice to the
Corporation; or

 
(b)  
at his option, for cause as determined at common law or for Deemed Cause and, in
either case, without further notice.

 
(2) This Agreement and the Employee’s employment hereunder may be terminated by
the Corporation:
 
(a)  
at any time after the Vendors receive the full consideration in respect of the
2013 EBITDA Earn-Out Amounts under Sections 2.5, 2.6(4) and 2.7(1) of the
Purchase Agreement, without cause upon payment of the Monthly Severance Payments
specified in and accordance with Section 12.3; or

 
 
12

--------------------------------------------------------------------------------

Table Of Contents
 
(b)  
at its option, for cause as determined at common law and without further notice.

 
(3) The following provisions shall govern termination of this Agreement and the
Employee’s employment hereunder upon Disability:
 
(a)  
as used herein, “Disability” shall mean that:

 
(i)  
in the opinion of a qualified medical practitioner selected by the Corporation
and reasonably acceptable to the Employee, such opinion formed following
reasonable medical examination or examinations of the Employee and his medical
records by such practitioner (which examination or examinations the Employee
shall consent to), the Employee has been and continues to be disabled as a
result of illness, disease or mental or physical disability or for other causes
beyond his control such that he has been unable or unwilling or has failed to
perform or fulfil all or a material portion of his duties or the requirements of
his employment hereunder on a 25-hour a week basis for an aggregate of 120
calendar days in any 12-month period during the term hereof; or

 
(ii)  
the Employee has been declared by a court of competent jurisdiction to be
mentally incompetent or incapable of managing his affairs.

 
(b)  
In the event of the Disability of the Employee, the Corporation shall have the
right to terminate this Agreement and the Employee’s employment hereunder at any
time while such Disability continues, effective immediately, without payment or
damages of any kind save and except as provided in Section 12.1(3)(c).  For
greater certainty, the Corporation shall not terminate this Agreement and the
Employee’s employment until the expiry of the 120-day period referred to in
Section 12.1(3)(a)(ii) above.

 
(c)  
If the employment of the Employee is terminated pursuant to Section 12.1(3)(b)
and the disability insurance maintained by the Corporation in favour of the
Employee pursuant to Section 7.1 does not entitle the Employee to receive any
payments thereunder, then from the date of such termination, the Corporation
shall provide the Employee with the greater of, (1) such minimum notice,
benefits and severance pay as may be required under applicable employment
standards legislation, and (2) the amounts that would be payable to him pursuant
to Articles 3 and 4 and continuation of benefits coverages pursuant to Section
7.1 (subject to applicable plan documents and policies) as if he was actively
employed by the Corporation until the earlier of: (A) the date upon which the
Employee becomes entitled to receive payments under such disability insurance;
and (B) the date that is six (6) months from the first day of the 120-day period
referred to in Section 12.1(3)(a)(ii) above.

 
 
13

--------------------------------------------------------------------------------

Table Of Contents
 
Section 12.2 Termination for Cause by the Corporation
 
If this Agreement and the Employee’s employment is terminated pursuant to
Section 12.1(2)(b), the Corporation shall have no obligation to compensate the
Employee in his capacity as an Employee other than by remitting to the Employee
any Accrued Pay.
 
Section 12.3 Termination Payment in Lieu of Notice
 
(1) Subject to Section 12.3(2), the Corporation shall be entitled to terminate
this Agreement and the Employee’s employment pursuant to Section 12.1(2)(a),
provided that the Corporation shall pay to the Employee Monthly Severance
Payments (as defined below), less applicable deductions, each month in arrears
for a period of six (6) months from the date of termination of employment or
until the Employee commences alternative employment or self-employment,
whichever is the lesser period.  The term “Monthly Severance Payments” shall
mean the gross monthly salary received by or accrued for the account of the
Employee pursuant to Section 3.1; provided however that if the Employee
commences alternative employment or self-employment at any time during the
period in which Monthly Severance Payments are being provided, he shall
forthwith report same to the Corporation and the Employee’s Monthly Severance
Payments as aforementioned shall immediately be reduced by fifty percent (50%)
for the remainder of such period.  In the event of such termination, the
Corporation shall also provide the Employee with continuation of benefits
coverages pursuant to Section 7.1(subject to applicable plan documents and
policies) for the minimum period required under the Employment Standards Act,
2000 (Ontario) from the date of termination of employment or until the Employee
commences alternative employment or self-employment, whichever is the lesser
period.
 
(2) If this Agreement and the Employee’s employment hereunder is terminated by
the Corporation without cause pursuant to Section 12.1(2)(a) the Employee shall
not be entitled to any payment as an Employee other than any Accrued Pay, the
Bonus Payments (if any), the Monthly Severance Payments and continuation of
benefits coverages provided for in Section 12.3(1), which payments shall be
inclusive of all statutory, contract, tort and common law claims the Employee
may have, relating to or arising solely from his employment and the termination
of his employment, including in respect of loss of any wages, bonuses,
incentives, payments, rights, entitlements, benefits or bonuses, or in respect
of costs, damages, losses or expenses for wrongful dismissal.  In consideration
of and as a condition to the Corporation paying the Accrued Pay, Monthly
Severance Payments and the Bonus Payments (if any), the Employee shall execute
and deliver to the Corporation such release as may be agreed to between the
Corporation, the Employee and DPS at the time of termination.
 
Section 12.4 Termination Upon Employee’s Death
 
This Agreement, the Employee’s employment hereunder and the obligations of the
Corporation hereunder shall terminate upon the Employee’s death; provided,
however, that nothing in this Section 12.4 will disentitle the Employee’s estate
from eligibility, as of the date of the Employee’s death, for any life insurance
payment or benefit under any life insurance coverages provided pursuant to
Article 7, any other survivor benefit or privilege under any benefit plan in
existence at the time of death under Article 7, or any Bonus Payments.
 
 
14

--------------------------------------------------------------------------------

Table Of Contents
 
Section 12.5 Accrued and Outstanding Pay
 
In the event of a termination of the Employee’s employment pursuant to this
Article 12, the Employee shall, in addition to any other amounts owing to the
Employee under this Article 12, be entitled to payment of any earned and
outstanding salary, unreimbursed business expenses and vacation pay accrued to
the date of termination (collectively, the “Accrued Pay”).
 
ARTICLE 13  – INDEMNIFICATION
 
Section 13.1 Indemnity by the Corporation
 
(1) So long as the Employee is acting within the scope of his authority, the
Corporation hereby agrees to indemnify the Employee and his Personal
Representatives against all costs, charges and expenses, including an amount
paid to settle an action or satisfy a judgment, reasonably incurred by the
Employee in respect of any civil, criminal, administrative, investigative or
other proceeding in which the Employee is involved because of that association
with the Corporation if:
 
(a)  
the Employee acted honestly and in good faith with a view to the best interests
of the Corporation;

 
(b)  
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Employee had reasonable grounds for
believing that his conduct was lawful; and

 
(c)  
in the case of an action by or on behalf of the Corporation to procure a
judgment in its favour, the Corporation obtains any court approval required
under the OBCA in respect of such indemnification.

 
(2) The Corporation shall use reasonable commercial efforts to obtain any
necessary court approval required under the OBCA or otherwise in respect of any
indemnification required to be made by it under this Agreement.
 
Section 13.2 Indemnification Not Affected by Remuneration
 
Any indemnification to be made to the Employee under this Agreement shall not be
affected by any remuneration that the Employee shall have received, or to which
the Employee may be entitled, pursuant to this Agreement.
 
Section 13.3 Termination of Agreement
 
Any termination of this Agreement shall not affect any obligation of the
Corporation arising under this Article 13 prior to termination in favour of the
Employee including any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to such termination.
 
 
15

--------------------------------------------------------------------------------

Table Of Contents
 
Section 13.4 Right to Set-Off
 
If, on or any time after the Commencement Date, the Corporation amalgamates with
the Purchaser, the amalgamated Corporation shall, only following an arbitral
award made under Article 15 or under Article 7 of the Purchase Agreement and
then only for the amount of such award, be entitled to set-off and deduct
against any amounts owing to the Employee under this Agreement the aggregate
amount of any Damages owed by the Employee to the Purchaser.
 
ARTICLE 14– OPERATION OF BUSINESS DURING BONUS PERIOD
 
Section 14.1 Operation of Business
 
During the Bonus Period:
 
(a)  
the Employee will be responsible for operating the Business of the Corporation
in accordance with the terms of this Agreement (subject to earlier termination
in accordance with Article 12);

 
(b)  
the Business shall be operated in substantially the same manner in which the
Corporation previously carried on the Business prior to the Commencement Date,
except as otherwise expressly provided in this Agreement;

 
(c)  
the Corporation shall continue to lease its office space from Harvester
Properties of Burlington Inc. on the same terms and conditions as those set out
in the Existing Lease for the balance of the lease term expiring on March 31,
2016;

 
(d)  
the Corporation shall operate the Business as a stand-alone subsidiary of DPS
(except that the Corporation shall be permitted to amalgamate with the Purchaser
on or at any time after the Commencement Date) and, subject to Section 14.1(j),
officers, directors and/or employees of DPS may from time to time be appointed
or elected to the Apex Board;

 
(e)  
DPS shall not act in an arbitrary or commercially unreasonable manner in the
conduct or operation of the Business of the Corporation if such action would
reasonably be expected to materially interfere with the determination of the
Bonus Payments set out in this Agreement or the 2013 EBITDA Earn-Out Amounts set
out in the Purchase Agreement;

 
(f)  
DPS shall jointly market and sell the Corporation’s products and services but
all revenues relating to the sale of such products and services shall be for the
account of the Corporation;

 
 
16

--------------------------------------------------------------------------------

Table Of Contents
 
(g)  
DPS shall refer all customers who, to DPS’ knowledge, wish to license software
of the Corporation to the Corporation;

 
(h)  
DPS shall not cause or permit any cash or assets to be transferred out of the
Corporation to DPS or any Affiliates of DPS or a third party except to pay for
inventory sold by the Corporation to DPS or its Affiliates on normal trade terms
in the Ordinary Course of Business; for the purposes of this section a
prohibited transfer shall include an exclusive license of the APEXWare software;

 
(i)  
DPS shall not cause or permit any monies or property of the Corporation to be
paid or applied to pay any Indebtedness of DPS or its Affiliates;

 
(j)  
without the prior written consent of the Employee, DPS will not change the
composition of the Apex Board and any such directors (other than the Employee on
the Apex Board) shall serve without director’s fees or other compensation from
the Corporation.  For greater certainty, DPS retains the right to nominate
members to Apex’s board so it retains control of it if/as needed (i.e. two
additional members if it’s a board of three) and will seek the consent of
Employee in respect of any such appointment in the event, and only in the event,
that such nominees are not members of DPS Board;

 
(k)  
DPS shall ensure that the Corporation is able to satisfy its financial
obligations to the Royal Bank of Canada, BDC Capital Inc., a wholly-owned
subsidiary of Business Development Bank of Canada and the Vendors at all times;

 
(l)  
DPS will not change the name of the Corporation before the determination of the
2013 EBITDA Basic Earn-Out Amount and the 2013 EBITDA Additional Earn-Out Amount
set out in the Purchase Agreement without the prior written consent of the
Employee;

 
(m)  
the Employee shall have authority to operate the Business within the applicable
a budget or amended budget approved by the DPS Board pursuant to Sections 8.1(g)
or (h);

 
(n)  
DPS shall not be permitted to pledge the shares of the Corporation to a creditor
of DPS or any of its Affiliates;

 
(o)  
DPS will be responsible for any and all of the financial or other reporting
required to be made by the Corporation to the Royal Bank of Canada, BDC Capital
Inc., a wholly-owned subsidiary of Business Development Bank of Canada, Silicon
Valley Bank or other lenders;

 
(p)  
All revenue remitted by any Carrier to DPS for “bill on behalf of” basis for
software, services and support provided by the Corporation shall be remitted
directly to the Corporation in full without set off or expense;

 
 
17

--------------------------------------------------------------------------------

Table Of Contents
 
(q)  
DPS will use its best efforts to successfully complete and implement a work plan
approved by the Employee to hire a new enterprise sales team and hire all
members of such team called for in such work plan within the thirty (30) to
sixty (60) day period following the Closing Date which team shall include 2
senior account representatives, one demand generation and one account support
personnel and such team shall be solely responsible for the sale of the
Corporation’s APEXWare solutions.  All costs associated with such team shall be
borne solely by DPS;

 
(r)  
DPS will provide the Corporation from time to time with short term loans which
the Corporation will repay once monies are received from the Customer relating
to such advance;

 
(s)  
DPS and the Corporation shall not grants a lien, mortgage, security interest or
other encumbrance over the assets of the Purchaser or the Corporation to any
Person which claims security in priority to or in advance of the Vendors, other
than:

 
(i)  
the security interest granted by DPS and the Corporation to each of the Royal
Bank of Canada and Business Development Bank of Canada for initial amounts
advanced to fund the transactions contemplated by the Purchase Agreement; and

 
(ii)  
the security interest granted by DPS and the Corporation to a single lender who
provides short term limited bulge facility not to exceed $750,000 to DPS solely
for the purpose of equipment and inventory purchases provided the terms of the
loan require immediate repayment by DPS upon receipt of payment from applicable
Customer;

 
(t)  
DPS will ensure all employees of the Corporation are eligible for and included
as participants in any and all DPS employee stock option plans (the “DPS ESOP”)
it maintains for its employees provided however if participation in such plan
will result in adverse tax consequences to such employees, of the Corporation,
DPS covenants to promptly establish and ensure all employees of the Corporation
are participants in a phantom stock option plan which mirrors the benefits
afforded DPS employees under the DPS ESOP; and

 
(u)  
Save and except as set out in this Agreement or as required to fulfill or
support the fulfillment of the obligations of DPS under this Agreement, this
Agreement shall not impose (i) any other restrictions on the operation of the
Business of the Corporation after the Commencement Date and (ii) any other
obligations on DPS to provide financing, capitalization, research and
development, product development or improvement or other resources or other
support to the Corporation in connection with achieving the Bonus Payments
milestones contemplated under this Agreement or the 2013 EBITDA Earn-Out Amounts
contemplated under the Purchase Agreement.

 
 
18

--------------------------------------------------------------------------------

Table Of Contents
 
Section 14.2 DPS Directorship
 
(1) On the Commencement Date, the Employee will be appointed to the DPS Board.
 
(2) During the Earn-Out Period and the Bonus Period, the Employee shall:
 
(a)  
not be removed from the DPS Board (except by death, bankruptcy, incapacity or
voluntary resignation from the DPS Board by Employee);

 
(b)  
be covered under the DPS directors’ and officers’ liability policy, which shall
provide coverage to the Employee in his capacity as a director and officer of
the Corporation and in his capacity as a director of DPS; DPS shall provide the
Employee evidence of such insurance policy promptly at any time upon request
therefore by Employee and in any event no less than once per year while Employee
is serving as a director or officer of DPS or the Corporation or any Affiliate;

 
(c)  
be eligible for stock options in DPS at the sole discretion of the DPS Board;
and

 
(d)  
entitled all the same rights, entities and privileges as the other non-Executive
DPS directors of DPS if Employee ceases to be an employee or officer of the
Corporation.

 
ARTICLE 15 – ARBITRATION
 
Section 15.1 Scope
 
Subject to and in accordance with the provisions of this Article 15, any and all
differences, disputes, claims or controversies arising out of the Employment
(other than a dispute of any matter involved in the calculation of the 2013 Net
Revenues, the 2013 Bonus Amount, the 2014 Net Revenues, the 2014 Bonus Amount,
the 2015 Net Revenues or the 2015 Bonus Amount pursuant to Section 4.4 of the
Purchase Agreement), whether arising before or after the expiration or
termination of this Agreement, and including its negotiation, execution,
delivery, enforceability, performance, breach, discharge, interpretation and
construction, existence, validity and any Damages resulting therefrom or the
rights, privileges, duties and obligations of the Parties under or in relation
to this Agreement (including any dispute as to whether an issue is arbitrable)
shall be referred to arbitration under the Arbitration Act, 1991 (Ontario).
 
Section 15.2 Applicable Law
 
The laws of the Province of Ontario shall be applicable in regards to all
questions of governance and interpretation of this Agreement, as well as all
matters in any way relating to the arbitration(s) applicable hereunder.
 
 
19

--------------------------------------------------------------------------------

Table Of Contents
 
Section 15.3 Appointment of Arbitrator
 
A Party desiring arbitration hereunder shall give written notice of arbitration
to the other Party containing a concise description of the matter submitted for
arbitration (“ArbitrationNotice”).  Within 10 days after a Party gives an
Arbitration Notice, the Parties shall jointly appoint a single arbitrator (the
“Arbitrator”).  If the Parties fail to appoint an Arbitrator within such time,
an Arbitrator shall be designated by a judge of the Ontario Court Superior Court
of Justice upon application by either Party.
 
Section 15.4 Powers of Arbitrator
 
The Arbitrator may determine: all questions of law, fact and jurisdiction with
respect to the dispute or the arbitration (including questions as to whether a
dispute is arbitrable) and all matters of procedure relating to the
arbitration.  The Arbitrator may grant legal and equitable relief (including
injunctive relief), award costs (including legal fees and the costs of the
arbitration), and award interest and, without limiting the Arbitrator’s
jurisdiction at law, may:
 
(a)  
determine any question of good faith, dishonesty or fraud arising in the
dispute;

 
(b)  
order any Party to furnish further details of that Party’s case, in fact or in
law;

 
(c)  
proceed in the arbitration notwithstanding the failure or refusal of any Party
to comply with these rules or with the Arbitrator’s orders or directions, or to
attend any meeting or hearing, but only after giving that Party written notice
that the Arbitrator intends to do so;

 
(d)  
receive and take into account written or oral evidence tendered by the Parties
that the Arbitrator determines is relevant, whether or not strictly admissible
in law;

 
(e)  
make one or more interlocutory determinations and/or interim awards;

 
(f)  
hold meetings and hearings, and make a decision (including a final decision) in
Ontario (or elsewhere with the concurrence of the parties to the arbitration);

 
(g)  
order the Parties to produce to the Arbitrator, and to each other for
inspection, and to supply copies of, any documents or classes of documents in
their possession or power that the Arbitrator determines to be relevant;

 
(h)  
order the preservation, storage, sale or other disposal of any property or thing
under the control of any of the Parties; and

 
(i)  
make interim orders to secure all or part of any amount in dispute in the
arbitration.

 
 
20

--------------------------------------------------------------------------------

Table Of Contents
 
Section 15.5 Arbitration Procedure
 
The arbitration shall take place in the City of Toronto at such place therein
and time as the Arbitrator may fix.  The arbitration shall be conducted in
English.  Within 20 days of the appointment of the Arbitrator, the parties shall
either agree on the procedure to be followed for the arbitration or the
Arbitrator shall determine the appropriate procedure, in accordance with the
principles of natural justice, to be followed.  It is agreed that the
arbitration and all matters arising directly or indirectly (including all
documents exchanged, the evidence and the award) shall be kept strictly
confidential by the Parties and shall not be disclosed to any third party except
as may be compelled by law.
 
Section 15.6 Arbitrator’s Decision
 
No later than 20 Business Days after hearing the representations and evidence of
the parties, the Arbitrator shall make his or her determination in writing and
deliver one copy to each of the Parties.  The decision of the Arbitrator shall
be final and binding upon the Parties in respect of all matters relating to the
arbitration, the conduct of the parties during the proceedings, and the final
determination of the issues in the arbitration.
 
Section 15.7 Awards and Appeal
 
There shall be no appeal from the determination of the Arbitrator to any
court.  Judgment upon any award rendered by the Arbitrator may be entered in any
court having jurisdiction thereof.
 
Section 15.8 Costs of Arbitration
 
The costs of any arbitration hereunder shall be borne by the Parties in the
manner specified by the Arbitrator in his or her determination.
 
Section 15.9 Condition Precedent
 
Submission to arbitration under this Article 15 is intended by the Parties to
preclude any action in matters, which may be arbitrated hereunder, save and
except for enforcement of any arbitral award hereunder.
 
ARTICLE 16 – DPS GUARANTEE
 
Section 16.1 DPS Guarantee
 
(1) DPS hereby irrevocably and unconditionally guarantees to the Employee, as
surety, the full and prompt payment, performance and observance by the
Corporation of all of its obligations under this Agreement when due in
accordance with this Agreement including all related legal fees and other
expenses of the Employee in connection with the enforcement of any of the above.
 
 
21

--------------------------------------------------------------------------------

Table Of Contents
 
(2) DPS hereby represents and warrants to the Employee that:
 
(a)  
the giving of the guarantee in this Section 16.1 has been duly authorized by all
necessary corporate action on the part of DPS;

 
(b)  
DPS has the due and lawful authority to give such guarantee and the convenants
given in this Section 16.1 to the Employee; and

 
(c)  
such guarantee and the covenants given in this Section 16.1 do not constitute a
fraudulent transfer or conveyance by DPS.

 
Section 16.2 Waiver
 
It is the intent and purpose hereof that DPS shall not be entitled to and does
hereby waive any and all defences available to guarantors, sureties and other
secondary parties at law or in equity in respect of the guarantee provided in
Section 16.1other than the requirement for written notice from the Employee that
the Corporation has defaulted in its obligations to the Employee.
 
ARTICLE 17 – GENERAL
 
Section 17.1 Captions
 
The captions or headings appearing in this Agreement are inserted for
convenience of reference only and shall not affect the construction hereof.
 
Section 17.2  Governing Law
 
This Agreement shall in all respects be governed by and be construed in
accordance with the laws of the Province of Ontario and, to the extent
applicable, the federal laws of Canada applicable therein, and, subject to
Article 15, each of the parties irrevocably attorns to the exclusive
jurisdiction of the courts of Ontario.
 
Section 17.3 Severability
 
If any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect in any jurisdiction, then the
validity, legality and enforceability of such provision or provisions shall not
in any way be affected or impaired thereby in any other jurisdiction, and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
Section 17.4 Assignment and Enurement
 
The Corporation may not assign this Agreement without obtaining the prior
written consent of the Employee, which consent may not be unreasonably withheld
or delayed.  The Employee may not assign this Agreement without the prior
written consent of the Corporation or any of the assigns of the Corporation,
which consent may be unreasonably withheld or delayed.  The Employee
acknowledges that a change in control whether by take-over bid (whether
acceptable to the DPS Board or hostile), issuance of DPS Shares, reorganization,
amalgamation, consolidation, or merger, statutory or otherwise, does not
constitute an assignment by the Corporation of this Agreement.  This Agreement
enures to the benefit of and binds the parties and their respective successors
and permitted assigns.
 
 
22

--------------------------------------------------------------------------------

Table Of Contents
 
Section 17.5 Waivers
 
No waiver of any provision of this Agreement is binding unless it is in writing
and signed by the party entitled to grant the waiver.  No failure to exercise,
and no delay in exercising, any right or remedy under this Agreement will be
deemed to be a waiver of that right or remedy.  No waiver of any breach of any
provision of this Agreement will be deemed to be a waiver of any subsequent
breach of that provision.
 
Section 17.6 Entire Agreement
 
The provisions herein constitute the entire agreement between the Employee and
the Corporation with respect to the subject matters hereof and supersede all
previous expectations, understandings, communications, representations and
agreements whether verbal or written between the Employee, the Corporation and
DPS with respect to the subject matters hereof and may not be modified except by
subsequent agreement in writing executed by the Corporation,  the Employee and
DPS.  To the extent, if any, that this Agreement or its terms constitute a
variation, modification or amendment of agreements, contracts or terms
previously entered into or binding upon the Parties, the Parties have provided
adequate and sufficient consideration, each to the other, to support such
variation, amendment or modification.
 
Section 17.7 Counterparts and Facsimile
 
This Agreement may be executed in two or more counterparts.  When the
Corporation, DPS and the Employee have executed an identical counterpart and
delivered a copy thereof to the Corporation, DPS or their solicitors (by
personal delivery or electronic facsimile transmission), then all the
counterparts taken together shall be deemed to constitute a single identical
agreement dated as of the date first set forth above.
 
Section 17.8 Notice
 
Unless otherwise specified, each notice, approval, demand, direction, consent,
request, document, instrument, certificate or other communication (any one of
which is a “Notice”) required or permitted to be given under this Agreement to a
party must be given in writing and delivered personally or by courier, sent by
prepaid registered mail or transmitted by fax to the party as follows:
 
(a)  
if to the Employee, to the latest address shown for delivery in the personnel
records of the Corporation

 
 
23

--------------------------------------------------------------------------------

Table Of Contents
 
with a copy (which will not constitute notice) to:


Gardiner Roberts LLP
Scotia Plaza, 40 King Street West
Suite 3100
Toronto, Ontario, Canada
M5H 3Y2


Attention:  Mr. Robert J. Picard
Facsimile No.: (416) 865-6636


and
 
 
(b)
if to the Corporation or DPS:

 
 
DecisionPoint Systems, Inc.

 
19655 Descartes

 
Foothill Ranch, California, USA

 
92610

 
Attention: Chief Operating Officer
Facsimile No.: (949) 215-9642
 
with a copy (which will not constitute notice) to:
 
McMillan LLP
Brookfield Place, 181 Bay Street, Suite 4400
Toronto, Ontario, Canada
M5J 2T3
 
Attention:   Mr. Wayne D. Gray
Facsimile No.:   (416) 865-7048
 
or to any other address, fax number or Person that the party designates.  Any
Notice, if delivered personally or by courier, will be deemed to have been given
when actually received, if transmitted by fax before 3:00 p.m. on a Business
Day, will be deemed to have been given on that Business Day, and, if transmitted
by fax after 3:00 p.m. on a Business Day, will be deemed to have been given on
the Business Day after the date of the transmission.
 
 
24

--------------------------------------------------------------------------------

Table Of Contents
 
Section 17.9 Acknowledgement
 
The Employee acknowledges that:
 
(a)  
the Employee has had sufficient time to review and consider this Agreement
thoroughly, and has read and understands the terms of this Agreement and the
Employee’s obligations hereunder;

 
(b)  
the Employee has been given a reasonable opportunity to obtain independent legal
advice, or such other advice as the Employee may desire, concerning the
interpretation and effect of this Agreement; and

 
(c)  
this Agreement is entered into voluntarily and without any duress.

 


-- signature page follows --
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

Table Of Contents
 
The parties have executed this Agreement.


APEX SYSTEMS INTEGRATORS INC.
       
By:
/s/ Don Dalicandro
   
Name: Don Dalicandro
   
Title:
 

 


[illegible]
 
/s/ Donald Dalicandro
Signature of Witness
 
DONALD DALICANDRO





 
DECISIONPOINT SYSTEMS, INC.
       
By:
/s/ Nicholas R. Toms
   
Name:
   
Title:
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26